Beck, J.
This ease is brought here for review by a bill of exceptions sued out to an order consolidating two cases with a third ease and providing that the three cases should be tried as one case. Held, that the bill of exceptions must be dismissed, it not appearing that there has been any such final decision or judgment in any one of the eases as is reviewable here in a direct bill of exceptions to this court. If the court below erred in passing the order, the proper remedy was to file exceptions pendente lite in that court.

Writ of error dismissed.


All the Justices concur.